                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF MISSOURI
                          SOUTHWESTERN DIVISION

UNITED STATES OF AMERICA,   )
                            )
                 Plaintiff, )
                            )
    v.                      )                     Case No. 18-05043-01-CR-SW--BP
                            )
KENNETH SCOTT MCKEE,        )
                            )
                 Defendant. )

                               ENTRY OF APPEARANCE

      COMES NOW Marilyn B. Keller of Wyrsch Hobbs & Mirakian, P.C., and hereby

enters her appearance as co-counsel on behalf of the defendant, Kenneth Scott McKee, in

the above-referenced matter.

                                       Respectfully submitted,

                                       WYRSCH HOBBS & MIRAKIAN, P.C.

                                       By:         /s/ Marilyn B. Keller
                                                  MARILYN B. KELLER #39179
                                                  One Kansas City Place
                                                  1200 Main St., Suite 2110
                                                  Kansas City, Missouri 64105
                                                  Tel: (816) 221-0080
                                                  Fax: (816) 221-3280
                                                  mbkeller@whmlaw.net

                                                 ATTORNEYS FOR DEFENDANT




                                             1



          Case 3:18-cr-05043-MDH Document 6 Filed 11/08/18 Page 1 of 2
                           CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 8th day of November, 2018, the
foregoing was electronically filed with the Clerk of the Court using the CM/ECF system
which sent notification of such filing to all counsel of record.




                                        /s/ Marilyn B. Keller
                                       Attorney for Defendant




                                          2



         Case 3:18-cr-05043-MDH Document 6 Filed 11/08/18 Page 2 of 2
